Citation Nr: 0916082	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  03-23 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a disability 
manifested by bleeding gums, claimed as an undiagnosed 
illness resulting from service in the Persian Gulf War.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

The Veteran served on active duty from July 1989 to July 
1992, including service in the Southwest Asia theater of 
operations during the Persian Gulf War.

These matters initially came before the Board of Veterans' 
Appeals (Board) from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  In that decision, the RO, among 
other things, denied service connection for a low back 
disorder and bleeding gums.

In July 2004, the veteran during a hearing at the RO before a 
Veterans Law Judge (VLJ) of the Board (Travel Board hearing); 
a transcript of that hearing is of record.

In March 2006, the Board remanded these matters to the RO for 
additional development.

These matters are again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.


REMAND

In April 2009, the Veteran was informed that the VLJ who 
conducted his July 2004 hearing is no longer employed by the 
Board.  As the law requires that the VLJ who conducted the 
hearing must participate in the decision on appeal, the 
Veteran was given the opportunity to testify at another 
hearing.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. 
§ 20.707 (2008).

In his April 2009 response, the Veteran indicated that he 
desired another Travel Board hearing.  Consequently, a remand 
is required for such a hearing to be scheduled.


Accordingly, these matters are REMANDED for the following 
action:

The veteran should be scheduled for a 
Travel Board hearing.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

